     Case 3:21-cv-01016-JLS-MSB Document 20 Filed 09/03/21 PageID.130 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANN KENNEY, individually and on behalf              Case No.: 21cv1016-JLS (MSB)
      of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING JOINT MOTION
13                                                        STIPULATING TO CONTINUE THE
      v.                                                  DEADLINE TO FILE A JOINT MOTION FOR
14
                                                          ENTRY OF A PROTECTIVE ORDER
      FRUIT OF THE EARTH, INC., et al.
15                                                        [ECF NO. 19]
                                     Defendants.
16
17
18         On September 2, 2021, the parties filed a “Joint Motion Stipulating to Continue
19   the Deadline to File a Joint Motion for Entry of a Protective Order.” (ECF No. 19.) In the
20   joint motion, the parties ask the Court to continue the deadline to file a joint motion for
21   entry of a protective order from September 2, 2021, to September 9, 2021, based solely
22   on the parties’ agreement. (Id. at 2.)
23         The Court first notes that the parties have not even attempted in their joint
24   motion to demonstrate the good cause required by the Court’s scheduling order to
25   continue the deadline at-issue. (See ECF No. 18 at 3 (“The dates and times set forth
26   herein will not be modified except for good cause shown.”).) The parties’ showing here
27   is insufficient. However, because it does not appear that a short continuance of the
28   deadline to file a joint motion for entry of a protective order is likely to impact any other
                                                      1
                                                                                   21cv1016-JLS (MSB)
     Case 3:21-cv-01016-JLS-MSB Document 20 Filed 09/03/21 PageID.131 Page 2 of 2

1    dates in the scheduling order, the Court GRANTS the joint request in the interest
2    efficiency and judicial economy. The deadline to file a joint motion for entry of a
3    protective order is CONTINUED to September 9, 2021.
4          IT IS SO ORDERED.
5    Dated: September 2, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                 21cv1016-JLS (MSB)
